Case 1:19-cv-00102-SPW-TJC Document 20 Filed 08/31/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TAMMY WILHITE,
CV 19-102-BLG-SPW
Plaintiff,
VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
UNITED STATES OF AMERICA, AND RECOMMENDATIONS
Defendant.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
Defendant United States’ Motion to Dismiss on August 3, 2020. (Doc. 19.) The
Magistrate recommended that the Motion be Granted in part and Denied in part. (/d.
at 1).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendations. Federal Rule of Civil Procedure 6(d) extends that period by 3
days when a party is served by mail. No objections were filed. When neither party
objects, this Court reviews the Magistrate’s Findings and Recommendations for
clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309, 1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite and
Case 1:19-cv-00102-SPW-TJC Document 20 Filed 08/31/20 Page 2 of 4

firm conviction that a mistake has been committed.” United States v. Syrax, 235
F.3d 422, 427 (9th Cir. 2000).

After reviewing the Findings and Recommendations, this Court does not find
that the Magistrate committed clear error. Plaintiff Wilhite’s Complaint alleges the
United States Department of Health and Human Services, through their contractual
relationship with the Care Center in Crow Agency, wrongfully terminated her
employment and intentionally caused her to suffer emotional distress. (Doc. | at 6-
7).

Taken as true, the Complaint’s wrongful termination claim falls within the
purview of the Federal Torts Claims Act, 28 U.S.C. § 2679 (“FTCA”) which waives
the United States’ sovereign immunity. The United States argues that the FTCA
cannot apply to Wilhite’s wrongful termination claim because it is a statutory tort
claim in Montana. (Doc. 19 at 6). However, the FTCA does not limit itself to
common law torts. Waters v. United States, 812 F.Supp. 166, 169 (N.D. Cal. 1993).
Under the FTCA, the United States is liable for the wrongful acts of federal
employees in the same manner as a private person would be liable for those acts. 28
U.S.C, § 2674. Montana’s Wrongful Discharge Employment Act, §§ 39-2-904; 39-
2-905, MCA, (“WDEA”) provides the exclusive remedy for wrongful conduct in
terminating employees. Therefore, because a private individual could not escape

liability in Montana under the WDEA for their wrongful acts, the Magistrate Judge

2
Case 1:19-cv-00102-SPW-TJC Document 20 Filed 08/31/20 Page 3 of 4

did not commit clear error in determining that the United States could not escape
liability under the FTCA. (Doc. 19 at 7).

Further, the FTCA’s discretionary function exception, 28 U.S.C. § 2680(a),
does not apply to Wilhite’s claim because the exception does not apply to allegations
of federal offenses. It is a federal offense to retaliate against an employee for
providing truthful information to a law enforcement officer relating to the possible
commission of a federal crime. 18 U.S.C. § 1513(e).

Judge Cavan also determined that Wilhite’s intentional infliction of
emotional distress claim presents a cognizable claim but only to an extent. The
WDEA provides the exclusive remedy for claims relating to the wrongful discharge
of an employee in Montana. Therefore, to the extent Wilhite’s intentional infliction
of emotional distress claim relates to Wilhite’s termination, it is precluded. However,
to the extent Wilhite’s claim relates to events occurring before her termination on
March 29, 2018, the claim is not precluded by the WDEA. Beasley v. Semitool, Inc.,

853 P.2d 84, 86-87 (Mont. 1993).

IT IS HEREBY ORDERED that the proposed Findings and
Recommendations entered by the United States Magistrate Judge (Doc. 19) are

ADOPTED IN FULL.
Case 1:19-cv-00102-SPW-TJC Document 20 Filed 08/31/20 Page 4 of 4

IT IS FURTHER ORDERED the United States’ Motion to Dismiss is
GRANTED as to Wilhite’s claim of intentional infliction of emotional distress

based on her termination from employment but DENIED in all other respects.

DATED this 31* day of August, 2020.

“ SUSAN P. WATTERS
United States District Judge

j
